EXHIBIT 10.113
 
 
LOAN TERMS TABLE
Note Date:  March 31, 2010
 
Borrower:  PTC COLUMBUS, LLC, a Delaware limited liability company
Original Principal Amount:  $46,000,000.00
Loan No.:  3411106
Note Rate:  6.76%
 
Monthly Payment Amount:  $298,660.96
Borrower’s TIN:  27-1942589
Amortization Commencement Date:  May 1, 2010
Maturity Date:  April 1, 2020
Lockout Period:  Beginning on the date of this Note and ending on December 31,
2019.



PROMISSORY NOTE
 
FOR VALUE RECEIVED Borrower, having its principal place of business at 180 East
Broad Street, Columbus, Ohio 43215, hereby unconditionally promises to pay to
the order of BANK OF AMERICA, N.A., a national banking association, having an
address at 214 North Tryon Street, Charlotte, North Carolina 28255 (“Lender”),
the Original Principal Amount, in lawful money of the United States of America
with interest thereon to be computed from the date of this Note at the Note
Rate, and to be paid in accordance with the terms set forth below.  The Loan
Terms Table set forth above is a part of this Note and all terms used in this
Note which are defined in the Loan Terms Table shall have the meaning set forth
therein.  All capitalized terms not defined herein shall have the respective
meanings set forth in that certain Loan Agreement dated the date hereof between
Lender and Borrower (the “Loan Agreement”).
 
Article 1 – Payment Terms; Manner Of Payment
 
(a)           Borrower hereby agrees to pay sums due under this Note as
follows:  an initial payment is due on the Closing Date for interest from the
Closing Date through and including the last day of the calendar month in which
the Closing Date occurs; and thereafter, except as may be adjusted in accordance
with the last sentence of Section 1(b), consecutive monthly installments of
principal and interest in an amount equal to the Monthly Payment Amount shall be
payable pursuant to the terms hereof on the first (1st) day of each month
beginning on the Amortization Commencement Date (each a “Scheduled Payment
Date”) until the entire indebtedness evidenced hereby is fully paid, except that
any remaining indebtedness, if not sooner paid, shall be due and payable on the
Maturity Date.
 
(b)           The Monthly Payment Amount is computed on the basis of an
amortization schedule for a loan having (i) a principal amount equal to the
Original Principal Amount, (ii) an amortization period of thirty (30) years, and
(iii) an annual interest rate equal to the Note Rate, computed on the basis of a
three hundred sixty (360) day year consisting of twelve (12) months of thirty
(30) days each.  Borrower expressly understands and agrees that such computation
of interest based on a three hundred sixty (360) day year consisting of twelve
(12) months of thirty (30) days each is solely for the purpose of determining
the Monthly Payment Amount, and, notwithstanding such computation, interest
shall accrue on the outstanding principal amount of the Loan as provided in
Article 2 below.  Borrower understands and acknowledges that such interest
accrual requirement results in more interest accruing on the Loan than if either
a thirty (30) day month and a three hundred sixty (360) day year or the actual
number of days and a three hundred sixty five (365) day year were used to
compute the accrual of interest on the Loan.  Borrower recognizes that such
interest accrual requirement will not fully amortize the Loan within the
amortization period set forth above.  Following any partial prepayment occurring
solely as a result of the application of Insurance Proceeds or Awards pursuant
to the terms of this Note and the other Loan Documents, Lender may, in its sole
and absolute discretion, adjust the Monthly Payment Amount to give effect to any
such partial prepayment, provided, however, that in no event will any such
adjustment result in any such installment becoming due and payable on any date
after the Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Each payment by Borrower hereunder shall be made to P.O. Box
65585, Charlotte, North Carolina 28265-0585, or at such other place as Lender
may designate from time to time in writing not later than 2:00 P.M. Charlotte,
North Carolina time.  Whenever any payment hereunder shall be stated to be due
on a day which is not a Business Day, such payment shall be made on the first
Business Day preceding such scheduled due date and such date shall be deemed to
be the Scheduled Payment Date for purposes of Section 5(e) below.  All payments
made by Borrower hereunder or under the other Loan Documents shall be made
irrespective of, and without any deduction for, any setoff, defense or
counterclaims.
 
(d)           Prior to the occurrence of an Event of Default, all monthly
payments made as scheduled on this Note shall be applied first to the payment of
interest computed at the Note Rate, and the balance toward the reduction of the
principal amount of this Note. All voluntary and involuntary prepayments on this
Note shall be applied, to the extent thereof, to accrued but unpaid interest on
the amount prepaid, to the outstanding principal amount, and any other sums due
and unpaid to the Lender in connection with the Loan, in such manner and order
as Lender may elect in its sole and absolute discretion, including, but not
limited to, application to principal installments in inverse order of
maturity.  Following the occurrence of an Event of Default, any payment made on
this Note shall be applied to accrued but unpaid interest, late charges, accrued
fees, the unpaid principal amount of this Note, and any other sums due and
unpaid to Lender in connection with the Loan, in such manner and order as Lender
may elect in its sole and absolute discretion.
 
(e)           Remittances in payment of any part of the indebtedness other than
in the required amount in immediately available U.S. funds shall not, regardless
of any receipt or credit issued therefor, constitute payment until the required
amount is actually received by the holder hereof in immediately available U.S.
funds and shall be made and accepted subject to the condition that any check or
draft may be handled for collection in accordance with the practices of the
collecting bank or banks.
 
Article 2 – Interest
 
The Loan shall bear interest at a fixed rate per annum equal to the Note
Rate.  Interest shall be computed based on the daily rate produced assuming a
three hundred sixty (360) day year, multiplied by the actual number of days
elapsed.  Except as otherwise set forth herein or in the other Loan Documents,
interest shall be paid in arrears.
 
 
2

--------------------------------------------------------------------------------

 
Article 3 – Default and Acceleration
 
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid prior to the fifth
day following the date when due or if not paid on the Maturity Date or on the
happening of any other Event of Default.
 
Article 4 – Payment After Default
 
Upon the occurrence and during the continuance of an Event of Default, interest
on the outstanding principal balance of the Loan and, to the extent permitted by
law, overdue interest and other amounts due in respect of the Loan shall accrue
at a rate per annum equal to the lesser of (a) the maximum rate permitted by
applicable law, or (b) four percent (4%) above the Note Rate (such rate, the
“Default Rate”).  Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then due) and (ii)
the cure of such Event of Default.  To the extent permitted by applicable law,
interest at the Default Rate shall be added to the Debt, shall itself accrue
interest at the same rate as the Loan and shall be secured by the
Mortgage.  This Article shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under this Note, the Loan Agreement and the other Loan Documents to accelerate
and to continue to demand payment of the Debt upon the happening of and during
the continuance any Event of Default, despite any payment by Borrower to Lender.
 
Article 5 – Prepayment; Defeasance
 
Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.
 
(a)           Lockout Period.  Borrower shall have no right to make, and Lender
shall have no obligation to accept, any voluntary prepayment, whether in whole
or in part, of the Loan, or any other amount under this Note or the other Loan
Documents, at any time during the Lockout Period.  Notwithstanding the
foregoing, if either (i) Lender, in its sole and absolute discretion, accepts a
full or partial voluntary prepayment during the Lockout Period or (ii) there is
an involuntary prepayment during the Lockout Period, then, in either case,
Borrower shall, in addition to any portion of the Loan prepaid (together with
all interest accrued and unpaid thereon), pay to Lender a prepayment premium in
an amount calculated in accordance with Section 5(c) below.
 
(b)           Defeasance.
 
(i)           Notwithstanding any provisions of this Article 5 to the contrary,
including, without limitation, subsection (a) of this Article 5, at any time
other than during a REMIC Prohibition Period (defined below), Borrower may cause
the release of the Property from the lien of the Mortgage and the other Loan
Documents upon the satisfaction of the following conditions:
 
 
3

--------------------------------------------------------------------------------

 
(A)          no Default shall exist under any of the Loan Documents;
 
(B)           not less than thirty (30) (but not more than ninety (90)) days
prior written notice shall be given to Lender specifying a date on which the
Defeasance Collateral (as hereinafter defined) is to be delivered (the “Release
Date”); provided, however, that Borrower shall have the right (i) to cancel such
notice by providing Lender with notice of cancellation ten (10) days prior to
the scheduled Release Date, or (ii) to extend the scheduled Release Date for up
to thirty (30) days; provided that in each case, Borrower shall pay all of
Lender’s reasonable costs and expenses incurred as a result of such cancellation
or extension;
 
(C)           all sums due under this Note and under the other Loan Documents up
to the Release Date, including, without limitation, all fees, costs and expenses
incurred by Lender and its agents in connection with such release (including,
without limitation, legal fees and expenses for the review and preparation of
the Defeasance Security Agreement (as hereinafter defined) and of the other
materials described in Section 5(b)(i)(D) below and any related documentation,
and any servicing fees, Rating Agency fees or other costs related to such
release), shall be paid in full on or prior to the Release Date;
 
(D)           Borrower shall deliver to Lender on or prior to the Release Date:
 
(1)           a pledge and security agreement, in form and substance which would
be satisfactory to a prudent lender, creating a first priority security interest
in favor of Lender in the Defeasance Collateral (the “Defeasance Security
Agreement”);
 
(2)           Direct non callable obligations of the United States of America or
other obligations which are “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940 that provide for payments
on a Business Day that are prior and as close as possible to each successive
Scheduled Payment Date after the Release Date (and the Maturity Date), with each
such payment being equal to or greater than the amount of the corresponding
Monthly Payment Amount required to be paid under this Note (including all
amounts due on the Maturity Date) for the balance of the term hereof (the
“Defeasance Collateral”), each of which shall be duly endorsed by the holder
thereof as directed by Lender or accompanied by a written instrument of transfer
in form and substance which would be satisfactory to a prudent lender
(including, without limitation, such certificates, documents and instruments as
may be required by the depository institution holding such securities or the
issuer thereof, as the case may be, to effectuate book entry transfers and
pledges through the book entry facilities of such institution) in order to
perfect upon the delivery of the Defeasance Security Agreement the first
priority security interest therein in favor of Lender in conformity with all
applicable state and federal laws governing granting of such security interests;
 
 
4

--------------------------------------------------------------------------------

 
(3)           a certificate of Borrower certifying that all of the requirements
set forth in this Section 5(b)(i) have been satisfied;
 
(4)           one or more opinions of counsel for Borrower in form and substance
and delivered by counsel which would be satisfactory to a prudent lender
stating, among other things, that (a) Lender has a perfected first priority
security interest in the Defeasance Collateral and that the Defeasance Security
Agreement is enforceable against Borrower in accordance with its terms, and (b)
the release of the lien of the Mortgage and the pledge of Defeasance Collateral
will not directly or indirectly result in or cause any “real estate mortgage
investment conduit” within the meaning of Section 860D of the Internal Revenue
Code that holds this Note (a “REMIC Trust”) to fail to maintain its status as a
REMIC Trust;
 
(5)           a certificate in form and scope which would be satisfactory to a
prudent lender from an independent certified public accountant acceptable to
Lender certifying that the Defeasance Collateral will generate amounts
sufficient to make all payments of principal and interest due under this Note
(including the scheduled outstanding principal balance of the Loan due on the
Maturity Date);
 
(6)           such other certificates, documents and instruments as a prudent
lender would require; and
 
(7)           in the event the Loan is held by a REMIC Trust and if required by
Lender, Lender has received written confirmation from any Rating Agency rating
any Securities that substitution of the Defeasance Collateral will not result in
a downgrade, withdrawal, or qualification of the ratings then assigned to any of
the Securities.
 
(ii)           Upon compliance with the requirements of Section 5(b)(i), the
Property shall be released from the lien of the Mortgage and the other Loan
Documents, and the Defeasance Collateral shall constitute collateral which shall
secure this Note and all other obligations under the Loan Documents.  Lender
shall, at Borrower’s expense, execute and deliver any agreements reasonably
requested by Borrower to release the lien of the Mortgage and the other Loan
Documents from the Property.
 
(iii)           Upon the release of the Property in accordance with this Section
5(b), Borrower shall assign all its obligations and rights under this Note,
together with the pledged Defeasance Collateral, to a successor entity
designated and approved by Lender in its sole and absolute discretion, which
approval shall not be unreasonably withheld, delayed or conditioned (“Successor
Borrower”); provided, however, any economic benefit obtained from the ownership
of Successor Borrower (after deduction of (I) all customary and reasonable costs
and expenses incurred in connection with the formation and maintenance of
Successor Borrower and its assumption of the Loan, (II) amounts owed or payable
by Successor Borrower under any of the defeasance documents, and (III) income
tax liability, if any, of Successor Borrower with respect to amounts received by
it) shall be shared seventy five percent (75%) to Borrower and twenty five
percent (25%) to Lender and shall be paid to Borrower and Lender within
forty-five (45) days after the earlier of (y) the full and complete prepayment
of the Note in accordance with the terms hereof or (z) the Maturity
Date.  Successor Borrower shall execute an assignment and assumption agreement
in form and substance which would be satisfactory to a prudent lender pursuant
to which it shall assume Borrower’s obligations under this Note and the
Defeasance Security Agreement.  As conditions to such assignment and assumption,
Borrower shall (A) deliver to Lender one or more opinions of counsel in form and
substance and delivered by counsel which would be satisfactory to a prudent
lender stating, among other things, that such assignment and assumption
agreement is enforceable against Borrower and the Successor Borrower in
accordance with its terms and that this Note, the Defeasance Security Agreement
and the other Loan Documents, as so assigned and assumed, are enforceable
against the Successor Borrower in accordance with their respective terms, and
opining to such other matters relating to Successor Borrower and its
organizational structure as Lender may require, and (B) pay all fees, costs and
expenses incurred by Lender or its agents and Successor Borrower in connection
with such assignment and assumption (including, without limitation, legal fees
and expenses and for the review of the proposed transferee and the preparation
of the assignment and assumption agreement and related certificates, documents
and instruments and any fees payable to any Rating Agencies and their counsel in
connection with the issuance of the confirmation referred to above, and
excluding any assumption fee which may otherwise be due pursuant to the other
Loan Documents).  Upon such assignment and assumption, Borrower shall be
relieved of its obligations hereunder, under this Note, under the other Loan
Documents and under the Defeasance Security Agreement, except as expressly set
forth in the assignment and assumption agreement.
 
 
5

--------------------------------------------------------------------------------

 
(iv)           For purposes of this Article 5, “REMIC Prohibition Period” means
the period commencing on the date of this Note and ending on the earlier of (y)
the fourth (4th) anniversary of the date of this Note and (z) the date that is
two years from the “startup day” within the meaning of Section 860G(a)(9) of the
Internal Revenue Code of any REMIC Trust that holds this Note.  In no event
shall Lender have any obligation to notify Borrower that a REMIC Prohibition
Period is in effect with respect to the Loan, except that Lender shall notify
Borrower if any REMIC Prohibition Period is in effect with respect to the Loan
after receiving any notice described in Section 5(b)(i)(B); provided, however,
that the failure of Lender to so notify Borrower shall not impose any liability
upon Lender or grant Borrower any right to defease the Loan during any such
REMIC Prohibition Period.
 
(c)           Involuntary Prepayment During the Lockout Period.  During the
Lockout Period, in the event of any involuntary prepayment of the Loan or any
other amount under this Note, whether in whole or in part, in connection with or
following Lender’s acceleration of this Note or otherwise, and whether the
Mortgage is satisfied or released by foreclosure (whether by power of sale or
judicial proceeding), deed in lieu of foreclosure or by any other means,
including, without limitation, repayment of the Loan by Borrower or any other
Person pursuant to any statutory or common law right of redemption, Borrower
shall pay to Lender, in addition to the portion of the principal balance of the
Loan prepaid, a prepayment premium in an amount equal to the greater of (i) 5%
of the portion of the principal balance of the Loan being prepaid, and (ii) the
amount which, when added to the portion of the principal balance of the Loan
being prepaid, will be sufficient to purchase Defeasance Collateral (as adjusted
based on the portion of the Loan being prepaid).
 
 
6

--------------------------------------------------------------------------------

 
(d)           Insurance Proceeds and Awards; Excess Interest.  Notwithstanding
any other provision herein to the contrary, and provided no Default exists,
Borrower shall not be required to pay any prepayment premium or deliver any
Defeasance Collateral in connection with any prepayment occurring solely as a
result of (i) the application of Insurance Proceeds or Awards pursuant to the
terms of the Loan Documents, (ii) the application of any interest in excess of
the maximum rate permitted by applicable law to the reduction of the Loan, or
(iii) the prepayment of the Loan pursuant to Section 17.4 of the Loan Agreement.
 
(e)           After the Lockout Period.  Notwithstanding any other provision to
the contrary contained herein or in the other Loan Documents, commencing on the
day the Lockout Period ends, and upon giving Lender at least thirty (30) days
(but not more than ninety (90) days) prior written notice, Borrower may
voluntarily prepay (without premium) this Note in whole (but not in part).  If
Borrower makes prepayment pursuant to this Section 5(e) on a day other than a
Scheduled Payment Date, then, in addition to payment of the full outstanding
principal balance of this Note, Borrower shall pay to Lender a sum equal to the
amount of interest which would have accrued on this Note if such prepayment
occurred on the next Scheduled Payment Date.
 
(f)           Limitation on Partial Prepayments.  In no event shall Lender have
any obligation to accept a partial prepayment.
 
Article 6 – Security
 
This Note is secured by the Mortgage and the other Loan Documents.  All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.
 
Article 7 – Usury Savings
 
This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by this Note and as provided for
herein or in the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan (such rate, the “Maximum Legal Rate”).  If,
by the terms of this Note or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Note Rate or the Default Rate,
as the case may be, shall be deemed to be immediately reduced to the Maximum
Legal Rate and all previous payments in excess of the Maximum Legal Rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder.  All sums paid or agreed to be paid to Lender for
the use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
 
 
7

--------------------------------------------------------------------------------

 
Article 8 – Late Payment Charge
 
If any principal or interest payment (other than the outstanding principal
amount due on the Maturity Date) is not paid by Borrower prior to the fifth
(5th) day after the date the same is due (after taking into account the payment
date convention set forth in Section 1(c) above) (or such greater period, if
any, required by applicable law), Borrower shall pay to Lender upon demand an
amount equal to the lesser of four percent (4%) of such unpaid sum or the
maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.
 
Article 9 – No Oral Change
 
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
 
Article 10 – Waivers
 
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non payment and all other notices of any kind except
as provided in the Loan Agreement.  No release of any security for the Debt or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents.  No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents.  If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and its members shall not
thereby be released from any liability.  If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability.  If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Borrower” as used herein,
shall include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder. (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such borrowing entity
which may be set forth in the Loan Agreement, the Mortgage or any other Loan
Documents.)  If Borrower consists of more than one person or party, the
obligations and liabilities of each person or party shall be joint and several.
 
 
8

--------------------------------------------------------------------------------

 
Article 11 – Trial By Jury
 
BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.
 
Article 12 – Transfer
 
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
 
Article 13 – Exculpation
 
The provisions of Article 15 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
 
Article 14 – Governing Law
 
This Note shall be governed, construed, applied and enforced in accordance with
the laws of the state in which the Property is located and applicable federal
laws of the United States of America.
 
 
9

--------------------------------------------------------------------------------

 
Article 15 – Notices
 
All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.
 
Article 16 – Taxpayer Identification Number
 
This Note provides for the Borrower’s federal taxpayer identification number to
be inserted in the Loan Terms Table on the first page of this Note.  If such
number is not available at the time of execution of this Note or is not inserted
by the Borrower, the Borrower hereby authorizes and directs the Lender to fill
in such number on the first page of this Note when the Borrower provides to
Lender, advises the Lender of, or the Lender otherwise obtains, such number.
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
 
PTC COLUMBUS, LLC,
a Delaware limited liability company


By:           POLARIS CENTER, LLC,
 
a Delaware limited liability company, its sole member



By:          GLIMCHER PTC, INC.,
a Delaware corporation, its Managing Member
 
By:  ___________________________                                                    
        Mark E. Yale
        Executive Vice President
        Chief Financial Officer and
        Treasurer